conclude that the district court did not err in denying the petition.
                   Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                                 4.4-2€1          J.
                                                    Hardesty


                                                                                  J.
                                                    Douglas


                                                               ChszAt             J.
                                                    Cherry



                   cc: Hon. Stefany Miley, District Judge
                        Steven Christopher Crain
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        2 We have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    en'